Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “vehicle control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the CPU and processor of paragraph [0035], [0037], [0043-0044] as published and/or the cameras of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0208196 A1 to Kurata in view of US 2012/0027258 A1 to Uchida et al., hereinafter, “Uchida”.
Claim 1. A falling object detection apparatus that is installed and used in a first vehicle, the falling object detection apparatus comprising: Kurata [Abstract] teaches there is provided a driving assistance device configured to be equipped in a subject vehicle. An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off
make a determination as to whether the load has not made a movement different from a movement of the second vehicle, using the acquired depth image; Kurata [0088] teaches the fallen-object detecting unit 104 detects whether any cargo loaded on the cargo vehicle is moved to a rear side or a lateral side relative the loading platform and is moved toward the ground, on the basis of images acquired by the front-view camera 111
and to detect a fall of the load based on a result of the determination. Kurata [0088] teaches subsequently, in STEP ST203, the fallen-object detecting unit 104 in the subject vehicle 1 (see FIG. 1) performs a fallen-object detecting process. Specifically, the fallen-object detecting unit 104 detects whether any cargo loaded on the cargo vehicle is moved to a rear side or a lateral side relative the loading platform and is moved toward the ground, on the basis of images acquired by the front-view camera 111.
Kurata [0077] teaches in a case where the front-view camera 111 is a digital camera… In a case where the amount of change in the profile exceeds a threshold, the cargo-falling predicting unit determines that there is a warning sign that the cargoes will fall off and there is a possibility that the cargoes will fall off.
While Kurata teaches falling object detection, Kurata fails to explicitly teach acquiring depth images (stereoscopic). Uchida in the same field of object detection, teaches the depth images (stereoscopic) processing circuitry to: acquire a depth image of a second vehicle, on which a load is mounted and which is traveling in front of the first vehicle, and of an area around the second vehicle; Kurata [Abstract] teaches there is provided a driving assistance device configured to be equipped in a subject vehicle. An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off
Kurata [0011] teaches an imaging unit configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device; a cargo-falling predicting unit configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off
Uchida [0083] teaches the distance resolution of an optical flow is lower than the distance resolution of object detection using a stereo image or the like.
Uchida [0116] teaches a monocular camera is used as the imaging unit, but a stereo camera can be also used. 
Uchida [0117] teaches a milliwave radar is used to detect an object on the vehicle surroundings and acquire relative information with the object, but another radar such as a laser radar may be also used or another means such as a stereo camera may be used. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify detecting falling objects by Kurata with Uchida’s teaching of detecting falling objects using stereo cameras. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect movable bodies with higher accuracy (Uchida [0018]). In combination, Kurata is not altered in that Kurata continues to detect falling objects. Uchida's teachings perform the same as they do separately of detecting objects in stereoscopic images.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Uchida further teaches wherein the processing circuitry measures a distance to the second vehicle, using a distance sensor, and refers to the depth image to calculate a distance to a nearest object excluding a road, compares the calculated distance with the measured distance, and when a difference in the distances exceeds a threshold, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Uchida [Abstract] teaches an object detection device including: an imaging unit (11) carried on a movable body; a first calculation unit (21; 22; 23) that calculate an observed value of an image displacement among a plurality of images captured by the imaging unit (11) at respective different timings; a first object detection unit (10, 21; 10, 22; 10, 23) that detects an object candidate and acquires information of the object candidate; a second calculation unit (21, 22, 23) that calculates a theoretic value of the image displacement on the basis of the information of the object candidate; and a second object detection unit (21; 22; 23) that compares the observed value of the image displacement and the theoretic value of the image displacement and determines whether the object candidate is an object on the basis of the comparison result. [0014]
Uchida [0058] teaches the ECU 21 further calculates an observed value of optical flow for each feature point in the search window by using the captured image of the present frame and the captured image of the previous frame (S13). The ECU 21 then calculates a theoretic value of optical flow for each feature point in the search window by using relative information (distance, relative velocity) of the target (S14). The ECU 21 then calculates a difference value between the observed value of the optical flow obtained from the captured image and the theoretic value of the optical flow estimated from the relative information of the target for each feature point in the search window (S15).
Claim 3. Uchida further teaches wherein the processing circuitry uses a millimeter wave sensor as the distance sensor. Uchida [0038] teaches the milliwave radar 10 and the ECU 21 function as a first object detection unit, the camera 11 functions as an imaging unit, and the ECU 21 functions as a first calculation unit, a second calculation unit, and a second object detection unit. 
Uchida [0039] teaches the milliwave radar 10 is a scan-type radar that detects an object by using electromagnetic waves in a milliwave band. The milliwave radar 10 is mounted on the central portion of the front end of the vehicle. Further, the milliwave radar 10 is mounted substantially parallel to the road surface in a position at a height sufficiently enabling the detection of the object to be detected. In the milliwave radar 10, milliwaves are emitted in predetermined intervals towards a zone in front of the vehicle, while being scanned in the horizontal direction within a predetermined angle range, and the reflected milliwaves (milliwaves reflected off the targets) are received. Further, in the milliwave radar 10, radar signals composed of data (scanning azimuth in the horizontal direction, emission timing, reception timing, reflection intensity, etc.) relating to each reflection point (detection point) are transmitted in predetermined intervals to the ECU 21. 
Uchida [0097] teaches the surroundings monitoring apparatus 4 differs from the surroundings monitoring apparatus 1 according to the first embodiment in that the theoretic value is corrected on the basis of the turning states during steering of the vehicle. Accordingly, only this feature will be described below in detail. The surroundings monitoring apparatus 4 is provided with a milliwave radar 10, a camera 11, a wheel speed sensor 12, and an ECU 24.
Claim 4. Uchida further teaches wherein the processing circuitry calculates an image region in which a depth value has changed between depth images acquired at a plurality of time points, and when a size of the calculated image region is different from a size corresponding to the second vehicle, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Uchida [0008] teaches object detection device, the image displacement (for example, an optical flow) is calculated by the first calculation unit from a plurality of images captured at different timings.
Uchida [0012] teaches in the object detection device, the second object detection unit calculates a difference value between the observed value of the image displacement and the theoretic value of the image displacement for each segments (for example, for each feature point, each pixel, and each small region) on the image, determines whether this difference value is equal to or less than a first threshold, and determines whether the object candidate is the object on the basis of a segment for which the difference value is equal to or less than the first threshold. Where the first threshold is set to a threshold for determining whether the observed value of the image displacement and the theoretic value of the image displacement in the corresponding position on the image are identical or substantially identical, the object candidate having the segment can be determined to be the object, which is to be detected, when the difference value is equal to or less than the first threshold. Thus, in the object detection device, by comparing the difference value between the theoretic value of the image displacement and the observed value of the image displacement for each segment with the first threshold, it is possible to determine whether the object candidate is the object, which is to be detected, with high accuracy and in a simple manner. 
Uchida [0015] teaches in the object detection device, the second object detection unit may calculate difference values between the observed value of the image displacement and the theoretic value of the image displacement for each of a plurality of segments on the image and determines whether the object candidate is the object on the basis of a degree of change, with respect to change of positions on the image, of the difference values for each of the plurality of segments.
Uchida [0035] teaches the standing object as referred to herein is an object that may block the cruise of the vehicle and indicates a moving object such as another vehicle, a bicycle, and a pedestrian, or a static object such as a fallen object.
Uchida [0036] teaches a surroundings monitoring apparatus 1 according to the first embodiment will be explained with reference to FIGS. 1 to 3. FIG. 1 is a structural diagram of the surroundings monitoring apparatus according to the first to third embodiments. FIG. 2 illustrates an example of observed values and theoretic values of lateral components of optical flows of feature points in each lateral position in a case in which a standing object (another vehicle) is present. FIG. 3 illustrates an example of observed values and theoretic values of lateral component of optical flows of feature points in each lateral position in a case in which a standing object is absent.
[0043-0045], [0048]
Claim 5. Uchida and Kurata further teaches wherein the processing circuitry compares an amount of change in a depth value between image regions of the second vehicle with an amount of change in a depth value between image regions of the load, in depth images acquired at a plurality of time points, and when a difference between the amounts of change exceeds a threshold, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Kurata [0076] teaches in a case where the front-view camera 111 is a video camera, the cargo-falling predicting unit extracts still images from a video at intervals of a certain time (for example, several seconds), and compares an image acquired at a certain time point with the subsequent images, thereby obtaining the amount of change in the profile of the cargoes. In a case where the amount of change in the profile exceeds a threshold, the cargo-falling predicting unit determines that there is a warning sign that the cargoes will fall off and there is a possibility that the cargoes will fall off.
Kurata [0077] teaches in a case where the front-view camera 111 is a digital camera, the front-view camera consecutively acquires images at intervals of a certain time, and the cargo-falling predicting unit compares an image acquired at a certain time point with the subsequent images, thereby obtaining the amount of change in the profile of the cargoes. In a case where the amount of change in the profile exceeds a threshold, the cargo-falling predicting unit determines that there is a warning sign that the cargoes will fall off and there is a possibility that the cargoes will fall off.
Uchida [0037] teaches the surroundings monitoring apparatus 1 detects information on a standing object on the basis of optical flows calculated from images of two frames that are consecutive in time.
Uchida [0044] teaches In the ECU 21, an optical flow of a small region on the perimeter of a feature point on the captured image is calculated using a captured image of a frame at the present timing (t) and a captured image of a frame at a preceding timing (t-1) for each feature point detected in the search window. The optical flow may be calculated using a conventional method.
Claim 6. Uchida further teaches wherein even when the difference between the amounts of change is below the threshold, the processing circuitry determines that the load is not fixed based on the difference in the amounts of change, and wherein when the it has been determined that the load is not fixed, the processing circuitry performs control to increase a distance between the first vehicle and the second vehicle. Uchida [0015-0016] teaches for the standing object, the difference value between the observed value of the image displacement and the theoretic value of the image displacement in the corresponding position on the image is zero or a value close to zero. Therefore, the difference value for each feature point in the region where the standing object is present does not change depending on the position on the image. However, where the object is not a standing object, the observed value of the image displacement changes depending on the distance from the movable body and the difference value between the observed value of the image displacement and the theoretic value of the image displacement in the corresponding position on the image also changes. Therefore, the difference value for each segment changes depending on the position on the image. Accordingly, the second object detection unit calculates a difference value between the observed value of the image displacement and the theoretic value of the image displacement for each of a plurality of segments on the image and detects the object, which is to be detected, on the basis of the degree of change, with respect to change of a position on the image, of the difference value of each feature point. In the object detection device, by determining whether the object candidate is an object, which is to be detected, on the basis of the degree of change, with respect to change of a position on the image, of the difference value between the observed value of the image displacement and the theoretic value of the image displacement for each segment, it is possible to detect the object, which is to be detected, with higher accuracy.,
 [0046] teaches In Equation (1), .theta. is a mounting angle of the camera 11 with respect to the vehicle. When the central axis of the vehicle that extends forward of the vehicle coincides with the direction of the optical axis of the camera 11 coincide, the mounting angle is zero. Further, Z.sub.t-1 in Equation (1) is a distance between the target and the vehicle at a capturing timing of the frame at the previous timing (t-1), and Z.sub.t is a distance between the target and the vehicle at a capturing timing of the frame at the present timing (t). The difference between distances (Z.sub.t-1-Z.sub.t) is obtained by multiplying the relative velocity V.sub.r of the target and the vehicle that has been calculated on the basis of radar information by a capturing time interval .DELTA.t of camera 11. In Equation (1), the relative velocity is assumed to be constant, but it may be also obtained by taking into account a relative acceleration. When the detection time interval in the milliwave radar 10 and the capturing time interval in the camera 11 are the same, the distance Z between the target and the vehicle that has been calculated on the basis of radar information may be used without changing. Here, (f.times.tan .theta.) is a correction value to correct the central coordinate in the lateral direction on the image in a case in which the direction of the optical axis of the camera 11 shifts with respect to the direction of the central axis of the vehicle that extends forward of the vehicle.
Claim 7. Uchida further teaches wherein the processing circuitry calculates a motion vector representing a movement of an object between camera images at a plurality of time points obtained by photographing the second vehicle and the area around the second vehicle, and refers to depth images acquired at the plurality of time points and determines whether a distance to the second vehicle has increased, and when the distance has increased and when the calculated motion vector is a downward vector, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Uchida [0015-0016], [0048-0049], [0099], [0105-0113] Figures 2, 4, 5 and 7
Uchida [0037] teaches the surroundings monitoring apparatus 1 detects information on a standing object on the basis of optical flows calculated from images of two frames that are consecutive in time.
Uchida [0044] teaches In the ECU 21, an optical flow of a small region on the perimeter of a feature point on the captured image is calculated using a captured image of a frame at the present timing (t) and a captured image of a frame at a preceding timing (t-1) for each feature point detected in the search window. The optical flow may be calculated using a conventional method.
Claim 8. Uchida further teaches wherein the processing circuitry calculates a motion vector representing a movement of an object between camera images at a plurality of time points obtained by photographing the second vehicle and the area around the second vehicle, and refers to depth images acquired at the plurality of time points and determines whether a distance to the second vehicle has increased, and when the distance has decreased and when the calculated motion vector is a downward vector and a magnitude of the vector exceeds a threshold, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Uchida [0015-0016], [0048-0049], [0099], [0105-0113] Figures 2, 4, 5 and 7
Uchida [0037] teaches the surroundings monitoring apparatus 1 detects information on a standing object on the basis of optical flows calculated from images of two frames that are consecutive in time.
Uchida [0044] teaches In the ECU 21, an optical flow of a small region on the perimeter of a feature point on the captured image is calculated using a captured image of a frame at the present timing (t) and a captured image of a frame at a preceding timing (t-1) for each feature point detected in the search window. The optical flow may be calculated using a conventional method.
Claim 9. Uchida further teaches wherein the processing circuitry calculates a motion vector representing a movement of an object between camera images at a plurality of time points obtained by photographing the second vehicle and the area around the second vehicle, and refers to depth images acquired at the plurality of time points and determines whether a distance to the second vehicle has increased, and when the distance has decreased and when the calculated motion vector is an upward vector, determines that the load has made a movement to separate from the second vehicle as the movement different from the movement of the second vehicle. Uchida [0015-0016], [0048-0049], [0099], [0105-0113] Figures 2, 4, 5 and 7
Claim 10. An in-vehicle system comprising: the falling object detection apparatus according to claim 1; and a vehicle control unit to control driving of the first vehicle. Kurata [Abstract] teaches there is provided a driving assistance device configured to be equipped in a subject vehicle. An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit.
Claim 11. A vehicle in which the falling object detection apparatus according to claim 1 is installed. Kurata [Abstract] teaches there is provided a driving assistance device configured to be equipped in a subject vehicle. An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device.
Kurata [0067] teaches the driving assistance device 100 mounted on a four-wheeled automobile which is the subject vehicle 1 has been described with reference to FIG. 1.
Claim 12. It differs from claim 1 in that it is a non-transitory computer readable medium storing a falling object detection program for causing a computer installed and used in a first vehicle to execute on the apparatus of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0255034 A1 to Taguchi, US 2019/0143989 A1 to Oba and US 2007/0168128 A1 to Tokora et al.
Taguchi [0030] teaches the vicinity object sensor 21 is a known sensor that detects a vehicle vicinity situation for automated driving control. In the present embodiment, the vicinity object sensor 21 detects presences, locations, sizes, distances and the like of nearby traveling vehicles and obstacles. The nearby traveling vehicles may include a preceding vehicle, an adjacent lane traveling vehicle, an oncoming vehicle, an approaching vehicle and the like. The obstacles may include a stopped vehicle, a falling object, a stationary object, and a pedestrian and the like, which hinder the traveling. Specifically, the vicinity object sensor 21 corresponds to a laser radar sensor, a millimeter wave sensor, an ultrasonic sensor, or the like.
Oba [0218] teaches the processing performed in step S816 will be supplementally described. In step S816, information acquirable by various surrounding environment sensing with a sensor such as a millimeter wave radar and a LIDAR and an in-vehicle camera such as a stereo camera and a single lens camera is acquired
Tokoro [Abstract] teaches a result of obstacle detection performed by a millimeter wave radar (21) is checked against a result of obstacle detection performed by image recognition means (22). Then, a starting condition for the running support control is changed depending on whether an obstacle has been detected by both the millimeter wave radar (21) and the image recognition means (22), or an obstacle has been detected by only one of the millimeter wave radar (21) and the image recognition means (22). Thus, the control support is performed based on an inattentive condition of a driver.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661